Citation Nr: 1616132	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  06-15 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent prior to January 5, 2010, in excess of 40 percent between January 5, 2010, and October 24, 2015, and in excess of 60 percent thereafter for lumbar spine disorder with sciatica.

2.  Entitlement to a disability rating in excess of 10 percent for hypertension.

3.  Entitlement to a disability rating in excess of 30 percent for migraines.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to July 2000. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the Veteran's claims file is currently at the examiner Atlanta, Georgia RO.  

In a May 2010 rating decision, the RO increased the rating for the Veteran's lumbar spine disorder to 40 percent, effective January 5, 2010.  The RO also increased the Veteran's rating for migraines to 30 percent, effective January 31, 2005.  Later in a November 2015 rating decision, the RO increased the lumbar spine rating to 60 percent, effective October 24, 2015.   

Although this was a partial grant of the benefits sought, the Board notes that the Veteran has indicated continued disagreement with the ratings assigned for his lumbar spine and migraine headaches and he has not been granted the maximum benefit allowed as to these disabilities; thus, the claims are still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2009, the Veteran appeared and testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

The case was most recently remanded in September 2015 and has since been returned to the Board for adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Prior to January 5, 2010, the Veteran's forward flexion of the lumbar spine was limited to 30 degrees or less.  

2.  At no time during the appeal period has the Veteran been shown to have ankylosis of the thoracolumbar spine, nor has he had any periods of doctor prescribed bedrest exceeding six weeks.  

3.  Throughout the appeal period, the Veteran required medication for control of his hypertension, diastolic pressure readings were predominantly less than 100, and systolic pressure readings were predominantly less than 160; he requires continuous medication for control.  

4.  Throughout the appeal period, the Veteran's service-connected migraine headaches were not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but no higher, prior to January 5, 2010, for a low back disability have been met; the criteria for a rating in excess of 40 percent prior to October 24, 2015, and in excess of 60 percent thereafter have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for a disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7101 (2015).

3.  The criteria for a rating in excess of 30 percent for the Veteran's service-connected migraine headaches are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.10, 4.124a, Diagnostic Code 8100 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in February 2005 and March 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The March 2006 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that the initial, February 2005 VCAA notice was sent to the Veteran prior to the decision in Dingess, and accordingly this notice did not address disability evaluation and effective date considerations.  The Board finds, however, that the Veteran was not prejudiced by this omission.  The Veteran was provided Dingess-compliant notice in March 2006.  The most recent readjudication of the claims was in a November 2015 Supplemental Statement of the Case.  Therefore, there are no notice deficiencies requiring corrective action in this case.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of increased ratings.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The RO provided the Veteran appropriate VA examinations most recently in October 2015.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination reports also discussed the functional impact of the Veteran's disabilities.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the October 2015 VA examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the October 2015 VA examinations and reports and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its September 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).



Factual Background and Analysis

I. Lumbar Spine

The Veteran seeks increased ratings for his lumbar spine disorder with sciatica.  He reported that he currently uses a cane and back brace and was out of work due to back problems.  He contends he has incapacitating episodes due to his back pain every day and was told by physicians to take bed rest during these episodes.  

By way of background, the RO granted service connection for the Veteran's lumbar spine disorder in a November 2000 rating decision.  It assigned a 20 percent rating, effective August 1, 2000.  In a January 2004 rating decision, the RO declined to increase the Veteran's rating for his lumbar spine disorder.  The Veteran filed his current request for increase in January 2005.  

In the April 2005 rating decision, the denied an increase rating for his lumbar spine disorder.  The Veteran appealed, and in a May 2010 rating decision, the RO increased the rating to 40 percent, effective January 5, 2010.  Later in a November 2015 rating decision, the RO increased the lumbar spine rating to 60 percent, effective October 24, 2015.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The general rating formula for disease and injuries of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine ............................100

Unfavorable ankylosis of the entire thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine...............................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine..........................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height..................................................10

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees. The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a , Diagnostic Codes 5235-5243. 

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In conjunction with his request for an increased rating, the Veteran was afforded a VA examination of the spine in February 2005.  He reported constant achy back pain with shock-like electrical pain radiating down his lower extremities.  He stated the pain radiates down the left side, which is worse than his right side.  

He was taking Motrin for his back pain, but it was not helpful.  Any movement, including prolonged sitting standing or walking increased his back pain.  The pain kept him up at night.  He could not tolerate any type of bending.  The Veteran endorsed incapacitating flare-ups at least 10 times monthly and they lasted 2-3 hours.  During these episodes, he could not get out of bed.  He indicated that his back symptoms impact his sexual relationship with his wife.  He denied any use of assistive devices and was unemployed due to his slow movement.  

The Veteran had a slow a steady gait, with a significant limp to the left.  He was extremely guarded of his low back, but had no postural abnormalities or fixed deformities.  He had a moderate to severe amount of paraspinal tenderness over the lower lumbar region of his spine.  

Range of motion testing revealed forward flexion of his lumbar spine from 0 to 40 degrees with moderate to severe limitation due to pain.  Extension back of his lumbar spine was from 0 to 15 degrees with moderate to severe limitation due to pain.  Lateral flexion to the right and left of his lumbar spine was from 0 to 15 degrees with moderate to severe limitation due to pain.  Rotation to the right and left of his lumbar spine was from 0 to 15 degrees with moderate to severe limitation due to pain.  The Veteran was unable to tolerate rising on his heels and toes due to increased weakness in his lower extremities.  He was tearful following repetitive range of motion, and was unable to tolerate repetitive forward flexion and extension.  He indicated that his legs buckle and give way.  He had increased incoordination muscle weakness and pain following repetition.  The examiner opined that the Veteran had a 10-degree loss of range of motion as a result of repetition.  His neurologic and sensory examinations were within normal.  Motor examination revealed decreased strength in his lower extremities grade 4/5 bilaterally, but he had no atrophy.  He had good muscle tone and deep tendon reflexes were within normal limits.  He had positive Lasegue's signs.  The noted that the Veteran was in an extreme amount of pain to the point where he was almost near tears, and the examination was abruptly terminated as a result of his level of pain.

X-ray of the lumbosacral spine at that time was normal, and the EMG/NCV test was normal.  The examiner found no electrophysiological evidence of lumbar radiculopathy or generalized neuropathy.  The examiner diagnosed chronic lumbar strain.  

The April 2005 CT scan of the lumbar spine was normal from levels L3 to S1.  There was no evidence of herniated this pulposus on nerve root amputation.  The interpreter found no evidence of spinal stenosis.  

VA treatment records dated during the appeal period show complaints of back pain, with tenderness in the lower back with muscle spasms.  These records did not show any periods of doctor prescribed bed rest or ankylosis of the thoracolumbar spine.  A June 2009 treatment note showed a history of CT's of the spine showed no markedly abnormal changes in his spine.

In a July 2009 MRI report, the Veteran had narrow interspace with the disc desiccation and central herniated disc between L5 and S1 vertebra.  There was no foramina stenosis, but he had mild central stenosis.  The impression was central disc herniation at L5-S1.  

In April 2011, the Veteran was afforded another VA examination, during which he reported constant back pain.  He alternated between sitting and standing every day and described his pain as burning, pinching, and aching.  Several times per month, he was so functionally limited that even getting up to use the restroom was difficult due to the severity of his back pain.  He was unable to do any type of physical activity and is limited in his ability to climb stairs.  He used a walking cane, and has fallen 5 times over the last 12 month period.  The Veteran's response to treatment with medication was poor.  He described three incapacitating episodes, which lasted one to two days with stiffness and limitation of motion in the back.  The examiner noted the Veteran had a markedly antalgic with use of a walking cane in right hand.  He had slowed propulsion and slight shortening of right side of walk cycle.

Range of motion testing revealed forward flexion from 0 to 40 degrees, extension from 0 to 2 degrees, "rightward bend" from 0 to 8 degrees, and "leftward bend" from 0 to 6 degrees.  There was painful motion beginning at 0 degrees and throughout the ranges of motion.  The Veteran was unable to perform straight leg testing with worsening pain at less than 5 degrees of elevation.  Neurological, strength, and sensory tests were within normal limits in the lower extremities.  X-ray of the lumbar spine revealed normal lumbar lordosis with a mild lumbar instability.  There is mild degenerative disc disease and spondylosis at L5-S1 with mild bilateral degenerative facet joints.  Minimal spondylosis of the lumbar spine was noted with minimal anterior marginal spurs from L3-L5.  The sacroiliac joints were within normal limits, bilaterally .  

The examiner diagnosed lumbar strain with degenerative disc disease, status-post herniated nucleus pulposus (HNP) L5-S1.  It impacts the Veteran's usual occupation inasmuch as he was assigned different duties due to decrease mobility with lifting and carrying due to pain.  

A December 2011 MRI of the spine revealed chronic subluxation causing moderate desiccation at L5-S1, with the annulus causing majority bilateral foraminal encroachment.  There was no focal HNP.

In October 2015, the Veteran was most recently afforded a VA examination of the spine, during which the examiner diagnosed lumbar strain with degenerative disc disease, with sciatica and IVDS.  Currently, the Veteran is prescribed pain killers and gets epidural blocks.  He denied any back surgery.  The Veteran described constant back pain that is 10 out of 10 in terms of severity.  He experiences pain with any bending or stooping; has problems getting in and out of the car or driving; has problems getting out of bed; and has problems with any extending sitting or walking.  He now uses a walker at all times to assist in ambulation. 

Range of motion testing revealed forward flexion from 0 to 25 degrees; extension from 0 to 10 degrees; bilateral flexion from 0 to 10 degrees in each direction; and bilateral rotation from 0 to 20 degrees in each direction.  The Veteran is unable to perform repetitive bending or stooping.  The examiner noted pain on examination, but it does not result in or cause additional functional loss.  The Veteran had increased tenderness in the bilateral sacroiliac joints.  The examiner was unable to determine whether the Veteran experienced additional limitation of function due to pain, weakness, fatigability or incoordination after repeated use over time because lack of any current objective evidence.  The examiner found no symptoms consistent with radiculopathy, ankylosis, nor did he find any neurological symptoms associated with the low back disability.  As for the Veteran's IVDS, the examiner noted that the Veteran reported episodes of bed rest having a total duration of at least six weeks during the past 12 months.  Of note, the examiner did not indicate that this was doctor prescribed bed rest.  The Veteran endorsed use of a walker, cane, and back brace for ambulation.  

The examiner reviewed records regarding the Veteran's bilateral lower extremity complaints and found no electrophysiological evidence of bilateral lumbar radiculopathy, plexopathy, focal neuropathy, or generalized peripheral neuropathy.  In other words, the examiner found that with respect to the Veteran's claim of numbness and tingling in his lower extremities that based on his previous EMG test, there is no objective evidence of any neurological impairment to the bilateral lower extremities.  The examiner opined that his back disability impacts his occupation inasmuch as he cannot perform repetitive bending or stooping; has pain with extended sitting and driving; and uses his walk at all times while ambulating.  

Upon careful review of the evidence of record the Board finds that the Veteran is entitled to a 40 percent rating, but no higher, for his lumbar spine disorder prior to January 5, 2010.  The Board finds, however, that the preponderance of the evidence is against a rating higher than 40 percent prior to October 24, 2015, or in excess of 60 percent thereafter for the lumbar spine disorder.  The preponderance of the evidence is also against finding that the Veteran is entitled to a separately compensable rating for bilateral peripheral neuropathy or other neurological manifestations of his low back disorder at any time during the appeal period.  

The Veteran is entitled to a schedular evaluation in excess of 40 percent for his lumbar spine disorder only on two bases: (1) unfavorable ankylosis of the entire thoracolumbar spine, or (2) incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Other symptoms, such as limitation of all motions, muscle spasm, and abnormal spinal contour, are fully contemplated by the assigned 40 percent evaluation (or by lower levels of evaluation, under Diagnostic Codes 5237-5242) and do not warrant further discussion with regard to the question of whether an increased evaluation is warranted.  In other words, there is no basis for an increased evaluation based upon limitation of motion when a 40 percent evaluation is assigned for a spine disability.

In concluding that the Veteran's low back disorder warrants a 40 percent rating prior to January 5, 2010, the Board notes that the evidence of record shows limitation of flexion in the thoracolumbar spine to 30 degrees or less with pain and following repetition.  In other words, his symptoms fit within the rating criteria for a 40 percent rating prior to January 5, 2010.   

In addressing the criteria for a higher schedular evaluation, the Board has considered the findings from the multiple VA examinations during the appeal period.  These examination reports show limited ranges of motion, and the February 2005 limitation of motion following repetition to 30 degrees of flexion.  The April 2011 VA examination shows painful motion beginning at 0 degrees in all ranges of motion.  Other VA examinations during the appeal period show ranges of motion that would not even equate to a 40 percent rating for the limitations shown.  These examination reports, however, show no evidence of ankylosis of any kind in the thoracolumbar spine.  Based on the evidence of record, the Board finds that there is simply no evidence of unfavorable ankylosis of the thoracolumbar spine to warrant a higher rating.  See supra 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  As noted above, any painful or limitation of motion is already contemplated by the current 40 percent evaluation. 

Additionally, as to doctor-prescribed bed rest (e.g., incapacitating episodes) resulting from the service-connected spine disability, the VA examination reports show no incapacitating episodes (physician prescribed) in the any 12-month period of six weeks or more.  Although the Veteran reported a detailed history of what he described as bed rest for his low back disorder, there is scant evidence that he was ever prescribed bed rest by a physician as required under the rating criteria for IVDS.  

Nevertheless, there is no evidence in the record to indicate that the Veteran had six weeks or more of incapacitating (doctor prescribed) episodes prior to October 24, 2015.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Therefore, a higher evaluation is not warranted on this basis prior to October 24, 2015.  

Additionally, beginning October 24, 2015, the Veteran was assigned the maximum schedular rating for his IVDS (60 percent), and as noted above, he has never been shown to have ankylosis of the thoracolumbar spine at any time during the appeal period to warrant a higher rating for his limitation of motion.  

Consideration has also been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Based on the evidence, the Board finds that although the Veteran had additional limitations on repetition during the appeal period, such limitation is not commensurate with unfavorable ankylosis to warrant a higher rating.  The current 60 percent rating and 40 percent evaluation prior to October 24, 2015, for the service-connected lumbar spine disorder adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his spine.  See DeLuca, supra; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board recognizes the Veteran's complaints of low back pain and reports of resulting difficulty with prolonged sitting, standing, lifting, squatting and bending over.  However, pain alone is not a factor that would impact a disability rating under the relevant Diagnostic Codes.  Instead, the Board may only consider the effect pain has on the relevant factors in the Diagnostic Code which, in this case, focus primarily on mobility and function.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  As shown above, the evidence does not show that any additional factors such as pain limit the Veteran's function to the extent that a higher rating is warranted at any time during the appeal period.

The Board has also considered whether the Veteran has any neurological manifestations of his low back disorder to warrant separate ratings.  The Veteran has reported radiating pain into his lower extremities, but the great weight of the evidence shows normal EMGs in the bilateral lower extremities and no diagnosis of radiculopathy or neuropathy in either lower extremity during the periods on appeal.  

The Board notes that the Veteran is competent to report that his low back disorder is worsening and that he has neurological manifestations in the bilateral lower extremities related to his low back disorder.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations for the Veteran's back disability are appropriate, and that neurological examinations of the bilateral lower extremities showed no radiculopathy or neuropathy.

In sum, the Board finds that an evaluation of 40 percent is warranted prior to January 5, 2010, but an evaluation in excess of 40 percent prior to October 24, 2015, and in excess of 60 percent thereafter, for low back disorder is not warranted.  Finally, separate ratings are not warranted for neurological manifestations related to the low back disorder at any time during the appeal period.  See Hart, supra.  As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Hypertension 

The Veteran seeks a disability rating in excess of 10 percent for his service-connected hypertension.

By way of background, the RO granted service connection for hypertension in a November 2000 rating decision.  It assigned a 10 percent rating, effective August 1, 2000.  In a January 2004 rating decision, the RO declined to increase the Veteran's rating for his hypertension.  

The RO has evaluated the Veteran's hypertension as 10 percent disabling under 38 C.F.R. § 4.101, Diagnostic Code 7101.

A 10 percent rating is assigned for essential hypertension when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more or; as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure that is predominantly 110 or more, or; systolic pressure that is predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure that is predominantly 120 or more.  A 60 percent rating is assigned where diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Following his request for increase, the Veteran was afforded a VA hypertension examination in February 2005, during which he reported currently taking blood pressure medications for treatment.  He reported that despite taking this medication, his blood pressure is out of control.  He endorsed shortness of breath and chest pain while climbing stairs, walking up a hill, or walking over a block.  He denied any history of heart attack or heart disease.  At the time of the examination, the Veteran's blood pressure readings were 165/105, 164/109, and 164/93.  

A review of VA outpatient treatment records shows diastolic pressure readings that were predominantly less than 100, and systolic pressure readings that were predominantly less than 160.  Treating clinicians have noted that the Veteran's hypertension is usually well-controlled and he requires medication for control.  

During the Veteran's April 2011 VA examination, he reported a history of elevated blood pressure readings with difficulty controlling his blood pressure over the years.  The examiner indicated that the Veteran's symptoms were stable with medication and did not impact his occupation or daily activities.  

During the Veteran's October 2015 VA examination, the examiner noted that the Veteran did not have a history of a diastolic blood pressure elevation of predominantly 100 or more.  Average blood pressure reading taken at this examination was 159/101.  He requires continuous medication for control.  The examiner noted that the Veteran's hypertension impacts his ability to work because he experiences problems concentrating and problems with fatigue.  

After a careful review of the record and for the reasons and bases expressed immediately below, the Board finds that the Veteran's hypertension does not warrant an evaluation greater than the currently assigned 10 percent rating.  See 38 C.F.R. § 4.7.  In this case, a higher rating under Diagnostic Code 7101 is not warranted because the evidence does not indicate that the Veteran has diastolic pressure predominantly greater than 110 or systolic pressure greater than 200.  The Board is aware that at times, clinicians have indicated that the Veteran's essential hypertension is uncontrolled or somewhat uncontrolled, but the blood pressure readings during the timeframe on appeal do not show diastolic and systolic readings that are predominantly higher than 110 and 200, respectively. 

As discussed in more detail above, the symptoms and observed blood pressure readings during the entire appellate time period are substantially consistent.  For this reason, staged ratings are not applicable.  See Hart, 21 Vet. App. at 505. 

Moreover, no other Diagnostic Code is appropriately applied.  The Board has considered alternative Diagnostic Codes relating to cardiovascular conditions, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.104 , Diagnostic Codes 7000-7123.

In summary, for the reasons and bases set forth above, the Board concludes that a rating greater than 10 percent is not warranted for the Veteran's hypertension for any period of this appeal.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert, 1 Vet. App. at 53.

III. Migraines

The Veteran seeks a disability rating in excess of 30 percent for his migraine headaches.  He reported constant daily headaches that have prevented him from properly performing occupational duties and/or caused him to lose his work due to difficulty concentrating.  He maintains he experiences migraine headaches at least 15 times monthly with a pain level of 10 out of 10 and lasting over an hour.  

The RO originally granted service connection for migraine headaches in a November 2000 rating decision.  It assigned a noncompensable rating, effective August 1, 2000.  In a January 2004 rating decision, the RO increased the rating to 10 percent, effective October 27, 2003.   

In a May 2010 rating decision, the RO increased the Veteran's migraine rating to 30 percent, effective January 31, 2005.  

The Veteran's migraine headaches have been rated 30 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Code, a 0 percent disability rating is assigned for less frequent attacks than for a 10 percent rating.  A 10 percent disability evaluation is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

In determining whether the Veteran experiences the type and frequency of prostrating attacks of migraine headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Following his request for increase, the Veteran was afforded a VA neurological examination in February 2005 to determine the current severity of his headaches.  He described a history of daily headaches that are as if someone is hitting him in the head with a hammer.  He endorsed flare-ups of incapacitating headaches at least ten times per month that last from 45 minutes to one hour in duration.  When he experienced these headaches, he must lie down in a dark room with ice on his dead.  The pain prevented him from sleeping.  He denied any nausea or vomiting, but also had dizziness.  There was no aura or warning and the headaches just came on all of a sudden.  He used prescription medication for treatment, but he reported that it did not work.  When he experienced severe flare-ups, he missed four to five days from work.  He was unable to perform his work duties when he has these headaches, and was fired from a job last month because of his headaches.  

The examiner indicated that the Veteran had a relatively normal neurologic examination.  His pupils were equal and reactive to light.  He had no noted seizure activity, and had good balance and coordination.  The examiner opined that the Veteran has a relatively normal examination, and had no focal neurological deficits appreciated.  The examiner diagnosed migraine headaches.

An August 2010 MRI of the brain revealed a lipoma in the left occipital area with some changes of atrophy, but no hemorrhage or infarct seen.  The radiologist described this as a "minor abnormality."  

During the Veteran's April 2011 VA examination, he described his headaches as occurring mainly on the right side with sunlight causing worsening symptoms.  He estimated migraine headaches up to three times per month and last 7 to 8 hours.  In addition to his medication, he must move to a dark room and uses cool compresses to treat.  The examiner described the course since its onset as stable, but his response to medication was only fair.  The examiner diagnosed headaches which cause functional impact including pain and decreased concentration.  The resulting occupational problem associated with his headaches was increased tardiness.  

During the October 2015 VA examination, the Veteran reported 3 migraines per week, lasting 12 to 24 hours, with the pain level as being 10 out of 10.  These headaches are frontal.  He also experiences nausea, sensitivity to light, diaphoresis, and tearing of eyes with these headaches.  The examiner indicated that the Veteran has characteristic prostrating attacks, on average, once per month, and sometimes they are very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  The Veteran's headaches cause functional/occupational impact inasmuch as he must lie down in a dark room and take his medication when they occur.   

VA outpatient treatment records show the Veteran's complaints of headaches with stronger pain described as 8 out of 10 in terms of severity.  He has to lie down to help them go away.  He is treated with prescription strength medication with limited efficacy.  

Upon careful review of the evidence of record, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 30 percent for his service-connected migraine headaches.  A thorough review of the record does not reflect the Veteran's service-connected migraine headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The VA examiners discussed the significant impact of the Veteran's migraine headaches on his occupation and daily life.  The April 2011 examiner noted migraine headaches up to three times per month and last 7 to 8 hours that impact his employment inasmuch as he has decreased concentration, pain, and tardiness.  The October 2015 examiner opined that the Veteran's migraine headaches caused characteristic prostrating attacks, on average, once per month, and sometimes they are very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  The Board finds, however, that such symptomatology does not reflect the type of completely prostrating and prolonged attacks causing severe economic inadaptability.  Again, the rating criteria indicates that the Veteran must have "very frequent" prostrating attacks that cause severe economic inadaptability to warrant the higher, 50 percent rating.  

Here, the Veteran has reported significant headache symptoms, and he is competent to so state.  However, the more probative evidence consists of that prepared by neutral skilled professionals who did not find that the Veteran's headaches cause very frequent, completely prostrating and prolonged attacks causing severe economic inadaptability.  The Board finds that the most probative evidence demonstrates that the currently assigned evaluation for the Veteran's migraine headaches is appropriate.  

In short, the findings of the aforementioned VA medical examinations, as well as the Veteran's own testimony at the July 2009 hearing, reflect that even though he regularly experiences recurrent headaches, they are not of such severity as to constitute the type of completely prostrating and prolonged attacks required for a higher rating under Diagnostic Code 8100.  

In summary, for the reasons and bases set forth above, the Board concludes that a rating greater than 30 percent is not warranted for the Veteran's migraine headaches for any period of this appeal.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert, 1 Vet. App. at 53.

IV. Extraschedular

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected low back disorder, hypertension, or migraine headaches are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences for his back disorder and migraine headaches.  His symptoms with respect to his hypertension are not indicative of any exceptional disability picture, nor is Diagnostic Code 7101 inadequate for rating purposes.  

Specifically, the Veteran primarily reports prolonged sitting, standing, lifting, squatting and bending over due to his back disorder.  The 40 percent rating prior to October 24, 2015, and 60 percent rating thereafter under Diagnostic Code 5237 are specific for such symptomatology.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for this disability. 

Regarding his hypertension, the Veteran reports shortness of breath and chest pain while climbing stairs, walking up a hill, or walking over a block, as well as difficulty concentrating and fatigue.  Clinicians have not attributed the shortness of breath and chest pain while climbing stairs, walking up a hill, or walking over a block to his hypertension.  Although the Veteran's difficulty concentrating and fatigue have been associated with his hypertension, and these not addressed in the Diagnostic Code 7101, the Board finds that his hypertension symptoms do not show an exceptional disability picture.  Moreover, he has not required frequent hospitalization or days off from work due to his hypertension symptoms-including those not addressed under Diagnostic Code 7101.  As such, the Board cannot find that Diagnostic Code 7101 is inadequate for purposes of addressing his hypertension symptoms.  

The Veteran's migraine headaches cause symptoms such as pain, nausea, sensitivity to light, diaphoresis, and tearing of eyes.  Sometimes he must rest in a dark room to overcome the symptoms.  The Board finds that the Veteran's 30 percent rating for migraine headaches under Diagnostic Code 8100 is specific for such symptomatology.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for this disability on appeal.  

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for posttraumatic stress disorder, left ankle disorder, tinnitus, bilateral knee disorder, and bilateral hearing loss.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions. 

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology for his low back disorder, hypertension, and migraine headaches.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

A 40 percent rating, but no higher, is warranted prior to January 5, 2010 for the Veteran's low back disorder, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 40 percent prior to October 24, 2015, or in excess of 60 percent thereafter is denied for the Veteran's low back disorder.

A disability rating in excess of 10 percent for hypertension is denied.

A disability rating in excess of 30 percent for migraine headaches is denied.  



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


